Citation Nr: 0906744	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-07 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a service-connected low back disability for 
the period of time prior to June 7, 2006.

2.  Entitlement to an initial disability rating in excess of 
40 percent for low back strain with degenerative disc disease 
for the period of time after June 7, 2006.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1993 
to September 1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted service connection for low back 
strain with an evaluation of 10 percent effective December 
21, 2004.  In a rating decision dated in April 2007, the 
service-connected disability was recharacterized as low back 
strain with degenerative disc disease at L5-S1 and the rating 
was increased from 10 to 40 percent effective June 7, 2006. 


FINDINGS OF FACT

1.  The Veteran's service-connected low back disability was 
not productive of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; 
combined range of motion not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis prior to June 7, 
2006.

2.  The Veteran's service-connected low back strain with 
degenerative disc disease is not productive of unfavorable 
ankylosis, or incapacitating episodes at any time during the 
appeal period.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
low back disability have not been met prior to June 7, 2006.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2008).

2.  The criteria for a disability rating in excess of 40 
percent for low back strain with degenerative disc disease 
from June 7, 2006, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in June 2005 the RO granted 
service connection for low back strain evaluated at 10 
percent effective December 21, 2004.  The Veteran has 
appealed this initial rating.  In a rating decision dated in 
April 2007 the RO increased the rating to 40 percent 
effective June 7, 2006.  

In his notice of disagreement dated in July 2005 the Veteran 
stated that the medical description of lower back strain was 
wrong and stated that he has a torn lumbar disc as supported 
by a private MRI.  He stated that his back disability limited 
his ability to lift patients at work and prohibited him in 
playing with his children.  He further reported being in 
constant, nagging pain.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  Following an initial award of service 
connection for a disability, separate ratings can be assigned 
for separate periods of time based on facts found.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

A 10 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; combined range of motion of the 
thoracolumbular spine greater than 120 degrees but not more 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; 
combined range of motion of the thoracolumbular spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  For 
VA compensation purposes, fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is warranted 
for unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5242 (2008) (the General 
Rating Formula for Diseases and Injuries of the Spine are 
used for conditions which result in symptoms such as pain 
(with or without radiation), stiffness, or aching of the area 
of the spine affected by residuals of injury or disease).  
Any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5242, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal ranges of motion for 
each component of spinal motion provided are the maximum that 
can be used for calculation of the combined range of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5241, Note (2).  

The rating schedule also includes criteria for evaluating 
intervertebral disc disease.  A 20 percent disability 
evaluation is warranted with incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  A rating of 40 percent is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of least 4 
weeks but less than 6 weeks during the past 12 months.  
Finally, a rating of 60 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The 
criteria direct that intervertebral disc syndrome be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or under either the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in the higher evaluation.  

For purposes of evaluation under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment shall be evaluated 
on the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In February 2005 the Veteran was accorded a fee basis 
examination.  During the examination the Veteran reported 
pain in his lower back 1-2 times per day lasting 1-5 hours.  
He stated that the pain increases with movement.  He has 
incapacitating episodes as often as 1-2 times per year 
lasting 1-2 days, with no incapacitating episodes over the 
past year.  There is no indication that the incapacitating 
episodes required bed rest prescribed by a physician.  He 
stated that he can function with medication at the time of 
pain but it is limited movement.  He further reported that he 
is not able to life heavy weight, do any high impact 
exercises or sports activities, and that the condition 
resulted in 2 times lost from work per year.  Physical 
examination found flexion to 90 degrees with pain occurring 
at 80 degrees, extension to 30 degrees with pain occurring at 
25 degrees, right lateral flexion to 30 degrees with pain 
occurring at 25 degrees, left lateral flexion to 30 degrees 
with pain occurring at 20 degrees, and bilateral rotation to 
30 degrees.  His combined range of motion was not less than 
120 degrees, even taking his pain on motion into account.  
There were no complaints of radiating pain on movement and 
muscle spasm and tenderness were absent.  There were negative 
straight leg raises, bilaterally, and no ankylosis of the 
spine was found.  The examiner noted range of motion was 
additionally limited after repetitive use with pain, fatigue, 
and lack of endurance.  There were no signs of intervertebral 
disc syndrome with chronic and permanent nerve root 
involvement.  Neurological examination found motor function 
within normal limits, sensory function within normal limits, 
bilateral lower extremity reflex knee jerk was 3+ and ankle 
jerk was 3+.  A lumbar x-ray was within normal limits.  The 
diagnosis was low back strain with subjective factors of 
recurrent pain and tenderness, objective factors were 
negative, with no current radicular findings.

VA medical records dating from February to May 2005 show the 
Veteran complaining of and receiving treatment for low back 
pain with no reports of radiating pain.  In March 2006 the 
Veteran reported that he had a repeat injury to his lower 
back as he was climbing down the tree from a treehouse.  

In June 2006 the Veteran was accorded another C&P spine 
examination.  The examiner reports that the claims file was 
reviewed pursuant to this examination.  The veteran reported 
that he has persistent pain that is localized to the lumbar 
spine.  The Veteran further reported that he was active in 
sports in service and that his participation in these sports 
probably caused several low back pain recurrences.  He stated 
that the pain lasts for an average of 2 hours and that it 
gradually improves with a warm-up.  He stated that after a 
severe exacerbation during participation in sports post 
service that he stopped playing sports.  He reported that his 
last severe low back pain flare-up was in early 2006 after 
heavy lifting.  Examination found flexion up to 25 degrees, 
extension to 10 degrees, lateral bending to 20 degrees on the 
right and 40 degrees on the left.  Rotational movements were 
20 degrees on the right and 30 degrees on the left.  The 
Veteran reported pain on extremes of all range of motion.  
There was evidence of mild fatigue but no weakness or 
incoordination upon repeated testing.  Straight leg raise was 
negative.  The examiner noted an x-ray taken in June 2006, 
which read as "no comparison."  Diagnosis was "chronic 
mechanical low back pain, moderate disability, most likely 
secondary to degenerative disc disease at L5-S1."  A 
neurological examination noted no associated neurological 
compromise, such as radiculopathy.

The evidence does not show that a rating in excess of 10 
percent is warranted prior to June 7, 2006.  The February 
2005 C&P examination showed that his combined range of motion 
was not greater than 120 degrees even when taking into 
account pain on motion, he could forward flex to 80 degrees 
before pain began, and there was no evidence of muscle spasms 
or guarding severe enough to result in an abnormal gait or 
spinal contour.  The Veteran notified VA that he disagreed 
with the forward flexion range of motion reading.  He stated 
that his back was killing him the day of the appointment as 
he had just worked the night shift.  He reported that he 
could barely bend to 30 degrees without intense pain.  He 
also asserted that he suffered from weakness in addition to 
pain.  In weighing the lay statements of the Veteran and the 
medical evidence of record, the Board finds that the VA 
examination findings outweigh the Veteran's statements.  The 
examination report specifically took into account pain on 
motion and determined that pain was objectively demonstrated 
at 80 degrees of flexion, 25 degrees of extension, 25 degrees 
on right lateral flexion, and 20 degrees on left lateral 
flexion.  The examiner conducted a complete physical 
examination and also recorded the symptoms reported by the 
Veteran.  The Veteran has not submitted medical evidence 
showing his range of motion was worse than objectively 
reported in the above-referenced examination report.  

The Board notes that upon VA examination in June 2006, 
following a reported lifting injury in January 2006 and a 
back injury involving a treehouse in March 2006,  the Veteran 
met the criteria for a 40 percent rating as of the date of 
the VA examination on June 7, 2006.  The evidence prior to 
that date does not show that the Veteran had forward flexion 
of less than 60 percent, a combined range of motion not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or spinal contour.  In 
accordance with the Court's decision in Fenderson, the Board 
finds that it is appropriate in this case for VA to have 
assigned separate ratings for separate periods of time based 
on facts found.  In sum, based on the evidence of record the 
Board finds that the criteria for a rating in excess of 10 
percent have not been met prior to June 7, 2006.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5235-5243.  

The preponderance of the evidence is also against the 
assignment of a disability rating in excess of 40 percent for 
any period of time covered by this appeal.  The record 
contains no evidence of unfavorable ankylosis of the entire 
thoracolumbular spine or incapacitating episodes requiring 
bed rest as prescribed by a physician.  The Veteran's request 
for a rating in excess of 40 percent must therefore be 
denied.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1).  In 
June 2006 the Veteran reported that he missed 4 days of work 
over the past 6 months.  However, this evidence does not show 
that the Veteran's service-connected low back strain with 
degenerative disc disease has resulted in marked interference 
with his earning capacity or employment beyond that 
interference contemplated by the assigned evaluations, nor 
that it has necessitated frequent periods of hospitalization.  
The Board therefore finds that the impairment resulting from 
the Veteran's low back strain is appropriately compensated by 
the currently assigned schedular ratings.  Referral by the RO 
to the Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is thus not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the Veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

Here, the Veteran is challenging the initial evaluation 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
VA had no additional duty to notify in this case once service 
connection was granted.

The Board further finds that all necessary development has 
been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  STRs and VA treatment records have been obtained and 
associated with the claims file.  The Veteran was afforded 
multiple VA spine examinations; the reports of which are of 
record.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  Accordingly, the Board concludes that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the Veteran under Bernard, 4 Vet. App. 384.


ORDER

A disability rating in excess of 10 percent for the service-
connected low back disability, for the period of time prior 
to June 7 2006, is denied. 

A disability rating in excess of 40 percent for low back 
strain with degenerative disc disease is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


